16‐973‐cv(L) 
     Makinen, et al. v. City of N.Y., et al. 
      
                                           UNITED STATES COURT OF APPEALS 
                                               FOR THE SECOND CIRCUIT 
                                                           
                                                  SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.   
     WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
     NOTATION ASUMMARY ORDER@).    A PARTY CITING TO A SUMMARY ORDER MUST SERVE A 
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 25th day of January, two thousand eighteen. 
 4    
 5         PRESENT:  ROBERT D. SACK, 
 6                          DEBRA ANN LIVINGSTON, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges. 
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         KATHLEEN MAKINEN, JAMIE 
11         NARDINI, 
12    
13                          Plaintiffs–Appellees–Cross‐Appellants, 
14    
15                   v.                                                        Nos. 16‐973‐cv(L), 
16                                                                             16‐1080‐cv(XAP) 
17         CITY OF NEW YORK, RAYMOND 
18         W. KELLY, as Police Commissioner 
19         of the City of New York, DANIEL J. 
20         SWEENEY, individually and in his 
21         official capacity, 
22    
23                          Defendants–Appellants–Cross‐Appellees. 
24         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 1          
 2         FOR APPELLANTS:                              KATHY CHANG PARK (Richard 
 3                                                      Dearing and Devin Slack, on 
 4                                                      the brief), for Zachary W. 
 5                                                      Carter, Corporation Counsel of 
 6                                                      the City of New York, New 
 7                                                      York, NY. 
 8    
 9         FOR APPELLEES:                               LISA F. JOSLIN, Gleason, Dunn, 
10                                                      Walsh & O’Shea, Albany, NY. 
11          
12         Appeal from a judgment of the United States District Court for the 

13   Southern District of New York (Andrew L. Carter, Jr., Judge). 

14         UPON  DUE CONSIDERATION,  IT  IS  HEREBY ORDERED,  ADJUDGED, 

15   AND DECREED that the judgment of the District Court is AFFIRMED in part and 

16   REVERSED in part.   

17         The City of New York and the individual defendants, former 

18   Commissioner Raymond W. Kelly of the New York City Police Department 

19   (“NYPD”) and NYPD Sergeant Daniel J. Sweeney, appeal from a June 26, 2015 

20   judgment and a March 1, 2016 order of the District Court (Carter, J.) partially 

21   denying their motion for judgment as a matter of law and denying their motion 

22   for a new trial.    Plaintiffs Kathleen Makinen and Jamie Nardini cross‐appeal 

23   from an award of summary judgment in favor of the defendants on certain of 

                                              2
 1   plaintiffs’ claims.    We assume the parties’ familiarity with the facts and record of 

 2   the prior proceedings, as set forth in our prior decision in Makinen v. City of 

 3   New York, 857 F.3d 491 (2d Cir. 2017), to which we refer only as necessary to 

 4   explain our decision to affirm in part and reverse in part. 

 5         1. Defendants’ Appeal 

 6         On appeal, the defendants argue primarily that the plaintiffs’ New York 

 7   City Human Rights Law (“NYCHRL”) claims are barred by the plain text of the 

 8   NYCHRL because the plaintiffs were not (and were not perceived to be) 

 9   recovered or recovering alcoholics.    See N.Y.C. Admin. Code § 8‐102(16)(c).   

10   Finding that the appeal raised an important unsettled question of New York law, 

11   we certified to the New York Court of Appeals the following question: “Do 

12   sections 8‐102(16)(c) and 8‐107(1)(a) of the New York Administrative Code 

13   preclude a plaintiff from bringing a disability discrimination claim based solely 

14   on a perception of untreated alcoholism?”    Makinen, 857 F.3d at 497.    By 

15   decision dated October 17, 2017, the Court of Appeals “answer[ed] the certified 

16   question in the affirmative,” concluding that “the Administrative Code does not 

17   consider a mistaken perception of alcoholism to be a disability covered by the 


                                               3
 1   NYCHRL.”    Makinen v. City of N.Y., 30 N.Y.3d 81, 83, 89 (2017).    The Court of 

 2   Appeals’ answer to the certified question is dispositive of the defendants’ appeal 

 3   and renders the remaining issues in that appeal moot.    We therefore reverse the 

 4   judgment of the District Court with respect to the NYCHRL claims of both 

 5   plaintiffs.     

 6           2. Plaintiffs’ Cross‐Appeal 

 7                      a. FLSA 

 8           On cross‐appeal, Makinen argues that the District Court erred in 

 9   dismissing her claim under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. 

10   § 201 et seq., to compensate her for time spent in mandated alcohol treatment.   

11   We disagree.    The time Makinen spent in outpatient rehabilitation sessions, 

12   private counseling sessions, and Alcoholics Anonymous meetings was not an 

13   “integral and indispensable part of [her] principal activities” as a police officer 

14   and therefore not compensable “work” under the FLSA.    Chao v. Gotham 

15   Registry, Inc., 514 F.3d 280, 285 (2d Cir. 2008); see also Integrity Staffing Sols., Inc. 

16   v. Busk, 135 S. Ct. 513, 519 (2014) (“The integral and indispensable test is tied to 

17   the productive work that the employee is employed to perform.”).    Accordingly, 


                                                 4
 1   the District Court properly granted summary judgment to the defendants on 

 2   Makinen’s FLSA claim. 

 3                b. Constructive Discharge 

 4         We also reject the plaintiffs’ contention that the District Court erred in 

 5   dismissing Makinen’s constructive discharge claim under the Americans with 

 6   Disabilities Act (“ADA”), 42 U.S.C. § 12111 et seq., and the New York State 

 7   Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 290 et seq.    To succeed on a 

 8   constructive discharge claim, an employee must “show both (1) that there is 

 9   evidence of the employer’s intent to create an intolerable environment that forces 

10   the employee to resign, and (2) that . . . a reasonable person would have found 

11   the work conditions so intolerable that he would have felt compelled to resign.”   

12   Shultz v. Congregation Shearith Israel of N.Y., 867 F.3d 298, 308 (2d Cir. 2017) 

13   (quotation marks omitted).    Makinen did not show that the Counseling Services 

14   Unit (“CSU”) process was objectively intolerable.    See Petrosino v. Bell Atl., 385 

15   F.3d 210, 230 (2d Cir. 2004).    Makinen remained on the force for several years 

16   after her initial alcoholism diagnosis and nearly a year after the imposition of her 

17   final treatment plan, retiring only after she reached her twentieth year of service 


                                               5
 1   and became qualified for pension benefits.    Under these circumstances, we 

 2   cannot conclude that Makinen’s working conditions were so intolerable that she 

 3   was “compelled” to retire.    Shultz, 867 F.3d at 308; see Spence v. Md. Cas. Co., 

 4   995 F.2d 1147, 1156 (2d Cir. 1993). 

 5                c. ADA and NYSHRL 

 6         Finally, Nardini asserts that she raised a genuine dispute of material fact 

 7   about whether she suffered an adverse employment action because of her 

 8   perceived disability.    Even though imposing a probationary period on an 

 9   employee could, under certain circumstances, constitute an adverse employment 

10   action, we reject Nardini’s argument that her treatment in this case was “akin to 

11   a form of probation.”    Appellees’ Br. 57.    Although there is record evidence that 

12   Nardini will be re‐referred to the CSU if NYPD officials conclude she has 

13   consumed alcohol, Nardini failed to show that this referral alone would 

14   “materially . . . change . . . the terms and conditions” of her employment.   

15   Sanders v. N.Y.C. Human Res. Admin., 361 F.3d 749, 755 (2d Cir. 2004).    Indeed, 

16    




                                               6
 1   the NYPD’s Patrol Guide1  makes clear that referral to the CSU does “not 

 2   jeopardize [an officer’s] promotional opportunities” or ordinarily change her 

 3   “current assignments.”    NYPD Patrol Guide § 203–04.    We therefore agree with 

 4   the District Court that the defendants were entitled to summary judgment on 

 5   Nardini’s ADA and NYSHRL claims. 

 6         We have considered the plaintiffs’ remaining arguments and conclude that 

 7   they are without merit.    For the foregoing reasons, the judgment of the District 

 8   Court is AFFIRMED in part and REVERSED in part. 

 9                                         FOR THE COURT:   
10                                         Catherine O=Hagan Wolfe, Clerk of Court   




     1Although our conclusion does not depend on our doing so, we take judicial 
     notice of the Patrol Guide pursuant to Federal Rule of Evidence 201. 

                                             7